HAWKINS, Presiding Judge.
Conviction is for transporting intoxicating liquor in dry area. The complaint and information, in addition to charging the present offense, charges also that appellant had previously been convicted of two offenses of similar character, for the purpose of enhancing the punishment. Punishment assessed by the jury in the present case was a fine of six hundred dollars.
The record contains neither statement of facts nor bills of exception. In such condition nothing is presented for review.
The judgment is affirmed.